Citation Nr: 0024208	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-05 335	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Walter Florek


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969.  In December 1994, the RO granted service 
connection and a 30 percent rating for PTSD, effective 
September 30, 1994 (date of claim).  In January 1995, the RO 
denied a higher rating.  The veteran appealed to the Board of 
Veterans' Appeals (Board), requesting a rating higher than 30 
percent for PTSD.  In April 1997, the Board denied the claim 
for a higher rating.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
May 1998 order, the Court granted a joint motion of the 
parties to vacate and remand the Board decision.  In August 
1998, the Board remanded the claim to the RO for development 
outlined in the joint motion/Court order.  In February 2000, 
the RO granted a higher rating of 50 percent for PTSD, 
effective October 27, 1999 (date of a VA examination), and 
the case was subsequently returned to the Board.

Since this case involves initial evaluation of PTSD after the 
grant of service connection, the Board has considered "staged 
ratings" (i.e., different percentage ratings for different 
periods of time, based on the facts found) in accordance with 
Fenderson v. West, 12 Vet.App. 119 (1999).


FINDINGS OF FACT

1.  From September 30, 1994 through October 26, 1999, the 
veteran's service-connected PTSD produced considerable social 
and industrial impairment, and it produced no more than 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.

2.  Since October 27, 1999, the veteran's PTSD (his only 
service-connected disability) has produced severe social and 
industrial impairment, and such mental condition has 
precluded him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  From September 30, 1994 through October 26, 1999, the 
veteran's service-connected PTSD was 50 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130, Code 9411 (1999).

2.  Since October 27, 1999, the veteran's PTSD has been 100 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.16(c), 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Codes 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1967 to July 1969, and during this time he had combat service 
in Vietnam.  A review of his service medical records does not 
reveal any evidence showing he experienced psychiatric 
problems during his period of active duty.

Beginning in September 1977, the veteran was treated for 
anxiety neurosis (on an outpatient basis) at South Beach 
Psychiatric Center.  Apparently, in November 1980, his 
treatment was ended.

The veteran's initial claim for service connection for PTSD 
reportedly was received by the RO on September 30, 1994.

In November 1994, the veteran underwent a VA PTSD 
examination, during which he related that when he returned 
home from Vietnam he was in great distress and drank heavily 
for about one year.  He said he was unable to work until 
December 1969, when he began employment at a telephone 
company as an installer.  He said his job situation worked 
out well.  He also related he avoided social contact and had 
difficulty communicating with others.  His subjective 
complaints included interrupted sleep, night sweats, and 
recurrent Vietnam-related nightmares (which occurred 2-3 
times per week).  He said he had intrusive memories of combat 
experiences and a startle response.  On mental status 
examination, he was alert and oriented in three spheres.  He 
had a conventional appearance, no unusual mannerisms or 
behavior, and was significantly apprehensive.  His speech was 
rambling; his affect was normal; and his mood was depressed.  
He had no disturbance in mental stream of thought or 
perception.  His memory was intact; his concentration was 
impaired; his intellect was average; and his insight was 
poor.  The diagnosis was PTSD with poor adaptive function for 
social and vocational activities.

By a December 1994 RO decision, the veteran's claim for 
service connection for PTSD was granted and a 30 percent 
rating was assigned, effective September 30, 1994 (date of 
claim).  PTSD is the veteran's only service-connected 
condition.

In January 1995, the RO denied a higher rating for PTSD.

A July 1995 VA initial psychosocial assessment report shows 
that the veteran was married and had two teenage children.  
He complained of anxiety and depression.

A September 1995 VA psycho-social intake shows that the 
veteran reported he was residing with his wife and children 
and was employed as a telephone service technician.  He said 
he had worked for the phone company since 1969 but was out on 
disability because of surgery on his back and carpal tunnel 
syndrome.  He complained of anxiety attacks and depression.  
When asked to describe himself, he said he kept to himself, 
and had been more isolated since the war.  He related he was 
basically compatible with his wife, and that she had been 
more supportive in the last year.  He related he spent his 
leisure time watching television and reading, among other 
things.  The Axis I diagnosis was PTSD.  

An October 1995 treatment summary from A & W psychological 
services, signed by Walter G. Florek, Ph.D., shows that the 
veteran began treatment in January 1995, at which time he 
presented with symptoms including trembling and twitching, 
restlessness, shortness of breath, sweating, exaggerated 
startle response, and tachycardia.  It was also noted that he 
presented with symptoms which indicated depressed mood, 
insomnia, diminished ability to think or concentrate, 
psychomotor agitation, and fatigue.  Over the last five 
years, the veteran said, he had encountered a series of 
stressors that had significantly compromised his ability to 
cope and maintain control over his psychological, emotional, 
and behavioral states.  He said he began to experience an 
intensified degree of tension when he was laid off from one 
position and forced to retrain for another.  (He said he had 
worked as a telephone installer since December 1969 to the 
present time.)  Over the course of the last two years, he 
said, he had experienced stressors as a result of work-
related physical injuries ( requiring three operations 
involving the wrists and a knee) and the adversarial response 
of his company to his situation.  He said he had been 
experiencing an exacerbation of stress-related conditions, 
including anxiety and depression.  He reported he had 
initially attempted to self-medicate with alcohol, which 
resulted in his being placed on both anxialytic and 
antidepressant medication by his primary care physician.  He 
said he was later referred for a psychiatric consultation and 
placed on psychotropic medication.  The Axis I diagnoses 
included generalized anxiety disorder, severe major 
depression (with no psychotic features), chronic and severe 
PTSD, and alcohol abuse in early remission.  It was 
recommended that the veteran be aggressively treated with 
individual and marital psychotherapy, biofeedback, and 
psychotropic medication.  It was concluded that the veteran 
was experiencing significant stressors due to both his 
physical condition and work-related problems, and that his 
stressors were exacerbating his anxiety-related condition and 
was also contributing to the presence of a diagnosed mood-
related disorder.

An October 1995 VA psychiatric consultation report shows the 
veteran had been involved in group and individual therapy 
since January 1995, with Dr. Florek. It was also noted he was 
being treated with biofeedback therapy.  His current 
complaints regarded overwhelming anxiety, depression, a sense 
of hopelessness, intrusive memories, and surreal dreams.  
Mental status examination was unremarkable, aside from his 
descriptions of anxiety attacks, dysphoria, and depression.  
It was also noted he had feelings of hopelessness and 
suicidal ideation but no intent.  It was recommended that the 
veteran continue his pharmacotherapy, with some 
modifications.

Treatment records, dated in 1995 and 1996, show the veteran 
received psychiatric and occupational therapy for his 
psychiatric disability.  Generally, the treatment records 
show he complained of anxiety and stress.  During this time, 
he complained of feeling uncomfortable in crowds and social 
interaction.  The records also shows the veteran takes 
medication due psychiatric symptoms.

Medical reports from February and March 1996 show the veteran 
was treated due to injuring his back at work.

At a May 1996 RO hearing, the veteran testified he was having 
problems with his wife and disciplinary problems with his 
children.  He stated he did not socialize very much and had 
become very isolated over the years.  He said he used to have 
a drinking problem but had been sober for the last 6 weeks.  
He related he drank to control his anxiety.  He reported he 
had worked for the telephone company as an 
installer/repairman for the past 26 years and that the job 
allowed him to work alone.  He said he never missed work 
because of his drinking, even though he drank daily.  He 
related he had experienced problems with his supervisors, in 
that he resented them.  He reported he had a good work record 
and had only been disciplined once.  Currently, he said, he 
was receiving VA outpatient treatment, approximately once per 
month, and undergoing weekly marital counseling and 
biofeedback therapy.  He also said he was being treated for 
PTSD.  He reported he was on anti-anxiety and anti-depressant 
medication.  Dr. Florek (the veteran's private psychologist) 
testified that the veteran's alcohol use was his means to 
self-medicate his psychiatric symptoms.  In recent months, 
Dr. Florek said, he was trying to help the veteran with his 
panic attacks.  Dr. Florek said the veteran and his family 
did not really do things together, and did not socialize 
outside of the home.  He said strides had been made in the 
veteran's treatment, including control of his substance 
abuse.

A May 1996 A & W psychology services interim treatment 
summary, signed by Dr. Florek, reflects that the veteran had 
symptoms which were suggestive of Axis I diagnoses of PTSD, 
alcohol abuse, panic disorder without agoraphobia, and 
dysthymic disorder.  Specifically, PTSD and alcohol abuse 
were noted as contributing significantly to the veteran's 
interpersonal, marital, and family difficulties.  It was 
noted that the veteran was participating in individual, 
marital, group, and biofeedback therapy, and that his wife 
and children were also participating in therapy.  As a result 
of therapy, Dr. Florek said, significant changes had occurred 
in the whole family, including the veteran's acknowledgment 
of a substance abuse problem and abstinence from such for two 
months.  Dr. Florek also related that the veteran and his 
wife had developed a better understanding of the etiology of 
their family's difficulties and that they were developing 
skills necessary to provide the opportunity for a closer and 
more productive relationship.  Additionally, it was noted 
that they were becoming increasingly aware of how the 
veteran's symptoms and their marital relationship had 
adversely impacted their children.  

In an October 1996 statement, the veteran reported that due 
to the medications he took for PTSD his driving privileges at 
work were discontinued and that as a result his job title was 
down-graded.  He stated that over the last 27 years, he had 
averaged anywhere from 3 to 6 weeks off of work due to PTSD 
symptoms.

During a November 1996 VA PTSD examination, the veteran 
reported he was receiving VA outpatient psychiatric treatment 
(on a monthly basis) and was on medication for his 
psychiatric disability.  He denied a history of psychiatric 
hospitalization.  As for his vocational history, he reported 
he began working for the telephone company, as an installer 
and repairman, in December 1969; in March 1996, he said, he 
retired because of physical disability, including progressive 
bilateral carpal tunnel syndrome, ulnar nerve damage of the 
right hand, and a back disability.  He related he had 
frequently been in conflict with authorities at his place of 
employment, particularly over his compensation for his back 
injury.  He also said he had been active in the union 
(Communications Workers of America) as a shop steward.  He 
reported he had always been a good worker and worked alone, 
which was good, as he was socially withdrawn.  He also said 
he had abused alcohol for many years, in an attempt to self 
medicate his anxiety symptoms.  

As for current symptoms, the veteran said he required 
medication in order to sleep.  He said he had nightmares, 
which became manifest two to three times per week, and were 
Vietnam-related, but rarely about events that actually 
occurred.  He said he was sensitive to sounds at night, and 
felt compelled to get up and investigate the source.  During 
the day, he said, he had intrusive memories, which caused 
lapses in concentration.  He said he was persistently 
anxious, tense, suffered periodic panic states, and had a 
startle response.  He said he avoided being in crowds, as he 
feared he was vulnerable to attack.  As for current 
functioning, the veteran said he attended meetings of various 
veterans organizations.  He related he was not involved in 
any other community or religious activities, as he only felt 
comfortable around other combat veterans.  He said he avoided 
social contact and had a distant and strained relationship 
with his wife.  He said he was stress intolerant and became 
angry and verbally abusive when provoked.  He said he was 
afraid of becoming violent.  

On the objective portion of the November 1996 VA examination, 
it was noted the veteran was alert, oriented in three 
spheres, and was conventional in appearance.  His psychomotor 
activity was increased; he was significantly apprehensive; he 
moved about constantly in his chair; he frequently looked out 
of the window; and he nervously smiled and sometimes laughed.  
His speech was hesitant; his affect was constricted; he was 
friendly and cooperative; and his mood was depressed.  He had 
no disturbance in stream of mental thought or perception.  
Concentration was sometimes impaired, but no cognitive 
deficits were noted.  His intellect was average; insight was 
intact; and judgment was compromised under stress.  It was 
also noted that the veteran became agitated and verbally 
abusive when provoked.  The Axis I diagnoses included PTSD, 
panic states, and depressive disorder (secondary to PTSD).  
The Axis V Global Assessment of Functioning (GAF) score was 
50.  The VA examiner concluded that the veteran had serious 
impairment of social functioning and had been unable to work 
since March 1996 because of a back injury.

VA outpatient treatment reports dated in 1997 and 1998 show 
the veteran continued to take medication due to PTSD 
symptoms.  During this time, he complained of depression, 
dreams of Vietnam, and difficulty falling asleep.  He 
discussed problems related to his daughter being raped and 
problems pertaining to being in an automobile accident.  In 
December 1998, he was assigned a GAF score of 55 due to some 
holiday depression.

In a July 1998 decision, an Administrative Law Judge found 
that the veteran was entitled to Social Security 
Administration (SSA) disability benefits, effective from 
March 1, 1996 due to multiple conditions.  The decision 
primarily notes musculoskeletal disorders such as carpal 
tunnel syndrome and multiple disc problems of the spine, but 
also notes PTSD.  It was reported that the veteran last 
worked, as a telephone field technician, on March 1, 1996 
(when he claimed he stopped work because of a number of 
health problems, particularly a back injury).  An August 1998 
SSA "Disability Determination Transmittal" form notes that 
the veteran's disability award was based on a primary 
diagnosis of carpal tunnel syndrome, and a secondary 
diagnosis of multiple disc problems.

The SSA submitted medical reports used to make their 
decision.  The reports primarily pertain to the veteran's 
musculoskeletal problems.  Also submitted were VA psychiatric 
reports covering the period of 1995 to 1997.  Many of the 
records were previously considered by the RO.  Issues 
discussed in the reports centered around the veteran's 
sobriety or lack thereof, family problems, and the 
effectiveness of the medication used to treat PTSD symptoms.  

Also submitted in conjunction with the SSA decision was a SSA 
medical questionnaire completed in April 1997 by Dr. Florek.  
Dr. Florek reported he first treated the veteran in January 
1995.  He reported he last examined the veteran in April 
1997.  He stated that the veteran's current diagnosis was 
chronic PTSD.  He reported the veteran was currently 
abstinent from alcohol but had had a substance abuse problem 
for a number of years.  Dr. Florek stated that mental status 
examination of the veteran during the first visit (January 
1995) showed the veteran was cooperative and direct in his 
initial session.  His speech was pressured and overly 
productive.  His thoughts were logical, coherent, relevant 
and goal oriented.  There was no evidence of hallucinations, 
delusions or thought disorder.  He tended to display some 
tendencies towards obsessive thoughts.  His short term memory 
skills were poor.  His long term memory skills were adequate.  
His concentration and attention skills were poor.  His affect 
was labile and his mood was both anxious and depressed.  His 
impulse control was poor and his judgment was adequate.  He 
was oriented to person, place, and time.  He displayed a good 
capacity for insight into his problems.

Dr. Florek related that the most recent visit in April 1997 
revealed the veteran continued to have concentration and 
attention difficulties due to his high level of anxiety and 
depression.  He stated the veteran displayed obsessive 
thought patterns that interfered with his ability to 
productively organize his thoughts or direct his energies.  
Dr. Florek noted the veteran also displayed word finding 
difficulties which adversely affected his ability to 
communicate.  With respect to the veteran's daily activities, 
Dr. Florek reported the veteran had physical, as well as 
psychiatric difficulties that impacted adversely on his 
ability to function adequately within his home.  He reported 
that the veteran's anxiety and avoidant patterns interfered 
with his ability to interact with others.  The veteran's 
personal habits and hygiene were described as adequate.  Dr. 
Florek stated the veteran had the capacity to maintain 
concentration and attention for short periods of time.  He 
related the veteran's long term skills were adequate, but 
that his short term skills were poor.  When asked about the 
ability to adapt to work situations, follow directions, 
maintain necessary pace and persistence, Dr. Florek reported 
the veteran's emotional and psychological difficulties 
adversely impacted on his ability to adjust.  Dr. Florek 
noted the veteran participated in individual and group 
psychotherapy and that there had been some stabilization in 
his mood and behavior.  He reported the veteran was 
prescribed medication for his symptoms.  He stated the 
veteran's prognosis was fair.

In a May 1999 letter, Dr. Florek stated the veteran displayed 
a pattern of behaviors and symptoms indicative of a diagnosis 
of PTSD.  He stated that additionally, the veteran presented 
with the predisposing factors of familial alcoholism.  He 
related that over the course of the past two years there had 
been an intensification in the veteran's symptoms as his 
level of stress had escalated due to medical, physical, 
vocational and family difficulties.  He stated that the 
results of both clinical interviews and objective assessment 
indicated that the veteran was currently experiencing 
moderate to severe symptoms of PTSD, and panic disorder.  He 
reported that overall, the veteran was able to maintain a 
precarious level of control over his feelings and behaviors; 
continued to experience intense feelings of guilt and remorse 
over Vietnam and the loss of people he felt close to while in 
the service; and felt extremely guilty about possibly having 
had exposure to Agent Orange which may have had an adverse 
impact upon his children's intellectual and cognitive 
development.  Dr. Florek noted the veteran's participation in 
individual, marital, and group therapy.  He concluded his 
report by stating that his current level of functioning was 
best described as being moderately to severely impaired and 
his prognosis was considered to be poor.

On October 27, 1999, the veteran underwent a VA psychiatric 
examination.  The examiner stated he reviewed the veteran's 
claims file.  He noted the veteran received individual and 
group therapy due to PTSD.  He also noted the veteran was 
prescribed medication due to PTSD symptoms.  He reported the 
veteran described symptoms of moderate to severe PTSD and 
panic disorder, occurring without remission over the past 
year.  He reported the veteran acknowledged that his daughter 
was raped 2 years prior and that this exacerbated his 
anxiety, irritability, hypervigilance, and anger.  On 
examination, the veteran described having recurrent intrusive 
and distressing recollections about Vietnam which occurred 
daily.  He described recurrent and distressing nightmares 
about Vietnam.  He stated he got intense psychological 
distress at being exposed to things that reminded him of 
Vietnam.  The veteran described continued persistent 
avoidance of stimuli associated with Vietnam trauma.  The 
veteran complained of having diminished interest in 
participating in activities which included problems 
completing activities.  The veteran admitted having feelings 
of alienation and distance from others.  He had multiple 
persistent symptoms of increased arousal which included 
difficulty staying and falling asleep.  He had irritability 
and intermittent outbursts of anger.  He had substantial 
difficulties concentrating and was unable to concentrate over 
long periods.  He had problems with hypervigilance and 
admitted to having an exaggerated startle response.  He 
described symptoms of panic disorder.  He had frequent 
discrete periods of intense fear in which the following 
symptoms occur abruptly.  He further related he developed 
palpitations, sweats, shaking, shortness of breath, feelings 
of chest pain, nausea, and great fear that he was going crazy 
and losing control.  He stated the attacks occurred several 
times a week and were usually of moderate severity.  

The examiner reported the veteran's occupational history.  He 
stated the veteran last worked in 1996 when he took an early 
retirement from Bell Atlantic.  He installed and repaired 
telephones for the telephone company for 28 years.  It was 
noted that the veteran was presently on SSA disability for 
psychiatric and medical problems.  It was reported that the 
veteran's anxiety, frequency of panic attacks, excessive 
irritability and difficulty concentrating had caused him to 
be unable to work.  When working around others, he got easily 
irritable and very angry.  These symptoms reportedly caused 
him to be unable to maintain work relationships.  His 
symptoms also made it impossible for him to regularly perform 
routine tasks.  In summary, the examiner stated the veteran's 
PTSD and his panic disorder made him unable to work.

With respect to his adult history, the examiner reported the 
veteran had been married for 24 years.  The veteran described 
strained relationships with his wife and his two children.  
He was easily irritable with his family members and got into 
arguments too easily.  He was over-sensitive and avoidant of 
others.  He reported he had no friends and socialized little 
outside of his family.  In summary, the examiner stated, the 
veteran's serious PTSD symptoms caused him to be unable to 
maintain good relationships with others.  

Mental status examination revealed the veteran's behavior was 
apprehensive but his attitude was cooperative.  He was 
somewhat hyperactive in his motor activity.  His mood was 
depressed and anxious.  His affect was sad, labile, fearful, 
and irritable.  His speech was generally normal, though in 
discussing Vietnam or related traumatic events it became 
rambling.  There were no impairments in his perceptions.  His 
thought processes were relevant and coherent, though he could 
become circumstantial when anxious.  His thought content was 
marred by persistent re-experiencing of Vietnam trauma.  He 
admitted to intermittent suicidal ideation but denied any 
present intent or plan.  He denied any past suicidal 
attempts.  He also denied homicidal ideation and denied 
problems with assaultive behavior.  He was oriented times 
three.  His short-term memory was somewhat impaired.  His 
remote memory appeared intact.  His concentration was 
moderately impaired as he could only concentrate for short 
periods, and only with undue effort.  His ability for 
abstract thinking was somewhat concrete.  His judgment was 
sometimes compromised by stress.  He had mild to moderate 
problems with anger and discontrol.  He had adequate insight 
into his illness.  His mood was somewhat depressed.

The October 1999 VA examiner stated the veteran continued to 
have chronic PTSD.  The examiner also stated that secondary 
to his PTSD, he had a panic disorder without agoraphobia.  
The diagnoses on Axis I were PTSD and panic disorder without 
agoraphobia secondary to PTSD.  Axis IV revealed that the 
veteran's stressors were exposure to war trauma and problems 
with family (history of daughter being raped).  Axis V 
revealed a GAF score of 45.  The examiner stated the veteran 
was unable to work, unable to have friends, had frequent 
panic attacks, and had periods of serious anxiety.

In February 2000, the RO increased the rating for PTSD to 50 
percent, effective from October 27, 1999 (date of the last VA 
examination).

II.  Analysis

The veteran's claim for a higher rating for his service-
connected PTSD is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

As noted in the introduction of the present decision, the 
Board has considered assigning "staged ratings" for various 
periods of time since service connection for PTSD became 
effective.  Fenderson, supra.  The RO has rated the condition 
30 percent since September 30, 1994 (date of claim for 
service connection) and 50 percent since October 27, 1999 
(date of last VA examination).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that 
PTSD is to be rated 30 percent when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. (The term 
"definite" in the regulation means "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large." VAOPGCPREC 9-93.)  A 50 percent rating 
is to be assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when symptoms 
result in severe social and industrial impairment.  A 100 
percent evaluation requires that attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating are 
each independent bases for granting a 100 percent rating).
38 C.F.R. § 4.132, Code 9411 (1996).

Prior to November 7, 1996, a regulation (since removed) 
provided that where a veteran's only compensable service-
connected condition is a mental disorder which is assigned a 
70 percent evaluation, and such mental disorder precludes him 
from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 30 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (1999).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).  Here, 
either the old or new rating criteria may apply, whichever 
are most favorable to the veteran.  However, the new criteria 
can only be applied from November 7, 1996 (the effective date 
of the new criteria).  VAOPGCPREC 3-2000.

At the outset, the Board notes the veteran has a long history 
of alcohol abuse and non-service-connected physical 
disabilities.  Disability attributable to non-service-
connected disabilities, including alcohol abuse, may not be 
considered in support of a claim for a higher rating for 
PTSD.  38 C.F.R. § 4.14.

The Board will first address whether a rating in excess of 30 
percent for PTSD is warranted for the period of time from 
September 30, 1994 through October 26, 1999.  Evidence 
relevant to this period of time indicates that the severity 
of the veteran's PTSD fluctuated; like many disabilities, the 
impairment varied from day to day.  However, in the Board's 
judgment, without resorting to speculation it is not possible 
to identify discrete time periods (within the time period of 
September 30, 1994 through October 26, 1999) during which 
different ratings for PTSD would be warranted based on the 
evidence.  There are no clear blocks of time (within this 
period) during which different percentage ratings would be 
justified, and hence "staged ratings" (Fenderson, supra) will 
not be assigned within such period; only a single percentage 
rating will be assigned for the period from September 30, 
1994 through October 26, 1999.  

Medical reports from 1994 to 1999 show the veteran received 
periodic individual and group therapy due to PTSD 
symptomatology.  During this time, he complained of 
depression, anxiety, stress, dreams of Vietnam, panic 
attacks, problems socializing, sleep disturbance, problems 
with anger and problems concentrating.  He was prescribed 
medication to treat his PTSD symptoms.  Hospitalization for 
PTSD has never been required.

With respect to the veteran's industrial history during this 
period of time, the Board observes that on November 1994 VA 
examination, the veteran stated he began employment with the 
telephone company as an installer in 1969.  He indicated his 
job situation worked out well.  When evaluated in September 
1995, he noted he worked for the phone company since 1969, 
but stated he was currently on disability because of surgery 
on his back and carpal tunnel syndrome.  The record 
demonstrates the veteran retired from his job with the 
telephone company in March 1996 due to non-service-connected 
physical disability (e.g., back condition, carpal tunnel 
syndrome).  He was subsequently awarded SSA disability 
benefits from that date, primarily due to his physical 
ailments.  The veteran testified in May 1996 that he had a 
good work record and had only been disciplined once.  In an 
October 1996 statement, the veteran reported that while he 
was working his driving privileges at work were discontinued 
and such resulted in his job title being down-graded.  He 
also stated that during his last 27 years of working he 
averaged from 3 to 6 weeks off of work due to PTSD.  When 
examined in November 1996, the veteran was diagnosed as 
having PTSD, panic states, and depressive disorder (secondary 
to PTSD).  He was assigned a GAF score of 50 (suggesting 
serious impairment).  The examiner stated the veteran had 
serious impairment of social functioning and had been unable 
to work since March 1996 due to a back injury.  Based on 
examination in April 1997, Dr. Florek stated the veteran's 
emotional and psychological difficulties adversely impacted 
on the ability to adjust.  He noted the veteran had physical 
as well as psychiatric difficulties that impacted adversely 
on his ability to function adequately within his home.  Dr. 
Florek, in a May 1999 letter, related that over the course of 
the past two years there had been an intensification in the 
veteran's symptoms, as his level of stress had escalated due 
to medical, physical, vocational and family difficulties.  He 
stated that the veteran's current level of functioning was 
best described as being moderately to severely impaired.  An 
October 27, 1999 VA examination essentially found that the 
veteran had severe PTSD that prevented work.

As to the period from September 30, 1994 through October 26, 
1999, the Board finds that the old rating criteria for PTSD 
are most favorable to the veteran.  VAOPGCPREC 3-2000.  The 
Board has considered all the evidence during this period of 
time, as well as earlier and later evidence bearing on the 
severity of PTSD during this period of time.  Id.  Based on 
all the evidence, the Board finds that the veteran's PTSD 
produced considerable social and industrial impairment from 
September 30, 1994 through October 26, 1999, warranting a 50 
percent rating under the old criteria.  During such time, 
however, he did not have severe social and industrial 
impairment as required for a 70 percent rating under the old 
criteria, nor did he have (after the effective date of the 
new criteria) impairment as described for a 70 percent rating 
under the new criteria.  The veteran worked full-time until 
March 1996, when he retired due to physical disability, not 
psychiatric disability.  While the veteran stated he took 
time off of work due to PTSD symptoms, a 50 percent rating 
during this time properly compensates for such periodic 
absences due to PTSD.  The Board notes that on November 1996 
VA examination the veteran was assigned a GAF score of 50, 
suggesting serious industrial impairment, but at other times 
he was assigned a higher GAF score (e.g., 55 in December 
1998), suggesting only moderate impairment.  It should be 
noted that while an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned; the percentage rating depends on evaluation 
of all the evidence.  38 C.F.R. §§ 4.130 (1996), 4.126 
(1999); VAOPGCPREC 10-95.  With respect to the veteran's 
social impairment, the record demonstrates he lives with his 
wife and children.  He describes difficulty socializing with 
others.  However, the record shows he has maintained his 
relationship with his family, including being married to the 
same woman for many years.  The record also shows he attends 
various meetings of veterans organizations.  While the 
evidence shows the veteran did have some social impairment 
due to PTSD symptoms, during the period of September 30, 1994 
through October 26, 1999, such was no more than considerable 
in degree.  Even if the veteran's social impairment was 
worse, his social impairment is to be evaluated only as it 
affects industrial adaptability.  38 C.F.R. § 4.129 (1996), 
§ 4.126 (1999).

The Board holds that a higher rating of 50 percent is 
warranted for the time period from September 30, 1994 through 
October 26, 1999.  However, as to this period, the 
preponderance of the evidence is against a rating higher than 
50 percent.  

The next question is the rating to be assigned since October 
27, 1999, the date of the last VA examination.  Without 
resort to speculation, such examination is the first evidence 
on which it can be factually ascertained that the veteran's 
PTSD is more than 50 percent disabling.  The Board finds that 
the old rating criteria are more favorable to the veteran 
when rating his mental disorder since October 27, 1999.  The 
VA examiner reviewed the veteran's records and, after 
examination, essentially opined that the veteran had severe 
social and industrial impairment from PTSD (a GAF score of 45 
was assigned, indicating serious impairment) and that the 
disorder prevented work.  The assessment of the VA examiner, 
as to the degree of the veteran's PTSD impairment, appears to 
be rather generous, given the documented impact of non-
service-connected physical ailments, and the fact that the 
assessment appears to be largely based on self-reported 
subjective symptoms instead of objective observation.  
Nonetheless, there is no other recent competent medical 
evidence to the contrary.  The October 27, 1999 VA 
examination supports a finding that the veteran's PTSD 
produces severe social and industrial impairment, which 
ordinarily would be rated 70 percent under the old criteria, 
and since this is his only compensable service-connected 
disability and it now prevents him from working, a 100 
percent schedular rating for PTSD is warranted effective from 
October 27, 1999.  38 C.F.R. §§ 4.16(c), 4.132, Code 9411 
(1996).

In sum, the veteran's PTSD is to be rated 50 percent from 
September 30, 1994 through October 26, 1999, and it is to be 
rated 100 percent from October 27, 1999.  To this extent, the 
Board grants a higher rating for PTSD.  The benefit-of-the-
doubt rule has been applied in making this decision.  
38 U.S.C.A. § 5107(b).  


ORDER

PTSD is to be rated 50 percent from September 30, 1994 
through October 26, 1999, and it is to be rated 100 percent 
from October 27, 1999.  To this extent, the appeal for a 
higher rating for PTSD is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

